Title: From Thomas Jefferson to Larkin Smith, 7 September 1805
From: Jefferson, Thomas
To: Smith, Larkin


                  
                     Monticello Sep. 7. 05.
                  
                  Th: Jefferson presents his compliments to mr Smith, has recieved his letter of the 3d. inst. and regrets that he could not have the pleasure of seeing him on his passage through the neighborhood. he hopes some future occasion may give him an opportunity of recieving him at Monticello & of expressing to him personally his esteem. he congratulates mr Smith on the happy termination of our Tripoline war. tho a small war in fact, it is big in principle. it has shewn that when necessary we can be respectable at sea, & has taught to Europe a lesson of honor & of justice to the Barbarians. he salutes mr Smith with friendship & respect.
               